Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on October 11, 2019 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0000] of the specification should be amended to include the missing US Patent No. of US Patent Application No. 14/503112.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the language of the abstract is substantially in the form of claim 1 and is not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, there is insufficient antecedent basis for “the first and second data sources.”  Claim 14 is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Publication No. 2015/0358209 (“Zhang”) in view of Croy et al. US Patent Publication No. 2014/0068035 (“Croy”) and Risbood et al. US Patent Publication No. 2014/0123129 (“Risbood’).

Regarding claim 1, Zhang teaches a computer readable storage device comprising instructions that, when executed, cause a processor to at least: 
identify a proposed change to a state of a network (para. [0032] application may generate… a proposed network state); 
in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation); and 

Zhang does not expressly teach the policy including a query plan describing characteristics to evaluate the proposed change.  Zhang suggests causing a cloud service provider to execute an action but does not expressly teach the processor to execute an application programming interface call to the cloud service provider.
Croy teaches identifying a proposed change to a state of a network (para. [0020] proposed changes to network component configurations.  para. [0095] request to change the network configuration, proposed network configuration); and in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy, the policy including a query plan describing characteristics to evaluate the proposed change (para. [0071] policy… defined as a set of rules and conditions to which a device configuration must adhere to in order to ensure service delivery.  para. [0072] details of the configuration items.  para. [0084] change… by configuration management system.  para. [0086] network configuration…compared to one or more service policies, detect changes that may compromise deliver of one or more services).
Croy comes from a similar field of changing the configuration of a network and determining whether the changes complies with a policy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the policy of Zhang with Croy’s disclosure of a policy including a query plan describing characteristics to evaluate the proposed change (e.g. rules and conditions).  One of ordinary skill in the art would have been motivated to do so because Croy’s policy would have provided benefits of easily tracking configurations of services and identifying changes that would affect delivery of services (para. [0080] network resources and configurations… to be tracked easily. para. [0082] detecting changes… that may detrimentally affect one or more services). 

Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of executing an API call to the cloud service provider to execute an action associated with a proposed change.  One of ordinary skill in the art would have been motivated to do so because Zhang discloses implementing changes on the network and the network may be a cloud service.  Risbood would have provided a plurality of APIs to enable application specific and service specific changes to be submitted to the cloud service.

Regarding claim 8, Zhang teaches a method to prevent policy violations, the method comprising: 
identifying, by executing an instruction with a processor, a proposed change to a state of a network (para. [0032] application may generate… a proposed network state); 
in response to identifying the proposed change, determining, by executing an instruction with the processor, whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation); and 
when the proposed change will cause the state of the network to violate the policy, executing, by executing an instruction with the processor, an action to cause the cloud service provider to prevent violation of the policy by executing an action associated with the proposed change (para. [0032] may not implement all the suggested state variable changes.  para. [0024] network 104… e.g., a cloud service).
Zhang does not expressly teach the policy including a query plan describing characteristics to evaluate the proposed change.  Zhang teaches causing a cloud service provider to execute an action but 
Croy teaches identifying a proposed change to a state of a network (para. [0020] proposed changes to network component configurations.  para. [0095] request to change the network configuration, proposed network configuration); and in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy, the policy including a query plan describing characteristics to evaluate the proposed change (para. [0071] policy… defined as a set of rules and conditions to which a device configuration must adhere to in order to ensure service delivery.  para. [0072] details of the configuration items.  para. [0084] change… by configuration management system.  para. [0086] network configuration…compared to one or more service policies, detect changes that may compromise deliver of one or more services).
Croy comes from a similar field of changing the configuration of a network and determining whether the changes complies with a policy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Croy’s disclosure of a policy including a query plan describing characteristics to evaluate the proposed change.  One of ordinary skill in the art would have been motivated to do so because Croy’s policy would have provided benefits of easily tracking configurations of services and identifying changes that would affect delivery of services (para. [0080] network resources and configurations… to be tracked easily. para. [0082] detecting changes… that may detrimentally affect one or more services”). 
Risbood teaches a processor to execute an application programming interface call to the cloud service provider to execute an action associated with the proposed change (para. [0051] (API calls) to the infrastructure service layer 114 and the kernel layer 112… APIs calls that create, re-create, move, or delete components (e.g., virtual machines and services)).
Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of executing an API call to the cloud service provider to 

Regarding claim 15, Zhang teaches a system to prevent policy violations, the system comprising: 
a memory storing instructions; and a processor, coupled to the memory, to execute the instructions to: 
identify a proposed change to a state of a network (para. [0032] application may generate… a proposed network state); 
in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation); and 
when the proposed change will cause the state of the network to violate the policy, execute an action to cause the cloud service provider to prevent violation of the policy by executing an action associated with the proposed change (para. [0032] may not implement all the suggested state variable changes.  para. [0024] network 104… e.g., a cloud service).
Zhang does not expressly teach the policy including a query plan describing characteristics to evaluate the proposed change.  Zhang teaches causing a cloud service provider to execute an action but does not expressly teach the processor to execute an application programming interface call to the cloud service provider.
Croy teaches identifying a proposed change to a state of a network (para. [0020] proposed changes to network component configurations.  para. [0095] request to change the network configuration, proposed network configuration); and in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy, the policy including a query 
Croy comes from a similar field of changing the configuration of a network and determining whether the changes complies with a policy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Croy’s disclosure of a policy including a query plan describing characteristics to evaluate the proposed change.  One of ordinary skill in the art would have been motivated to do so because Croy’s policy would have provided benefits of easily tracking configurations of services and identifying changes that would affect delivery of services (para. [0080] network resources and configurations… to be tracked easily. para. [0082] detecting changes… that may detrimentally affect one or more services”). 
Risbood teaches a processor to execute an application programming interface call to the cloud service provider to execute an action associated with the proposed change (para. [0051] (API calls) to the infrastructure service layer 114 and the kernel layer 112… APIs calls that create, re-create, move, or delete components (e.g., virtual machines and services)).  
Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of executing an API call to the cloud service provider to execute an action associated with a proposed change.   One of ordinary skill in the art would have been motivated to do so because Zhang discloses implementing changes on a network and the network may be a cloud service.  Risbood would have provided a plurality of APIs to enable application specific and service specific changes to be submitted to the cloud service.


Risbood teaches an action to be taken by a cloud service provider includes disconnecting a virtual machine from the network (para. [0051] (API calls) to the infrastructure service layer 114 and the kernel layer 112… APIs calls that create, re-create, move, or delete components (e.g., virtual machines and services).  Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of performing an action to disconnect a virtual machine from the network.   One of ordinary skill in the art would have been motivated to do so because Zhang also describes that the state variables may be associated with virtual component (para. [0015]) and further describes adding/removing state variables (para. [0065).  Risbood would have provided the capability to configure different types of components including virtual machines which is a type of virtual component.

Regarding claim 9, the claim is a method claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 9 is rejected under a similar rationale as claim 2.  

Regarding claim 16, the claim is a system claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 2.  

Claims 3, 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Croy, Risbood, and Sakata et al. US Patent Publication No. 2014/0064056 (“Sakata”).

Regarding claim 3, Zhang in view of Croy and Risbood teach the computer readable storage device of claim 1, wherein, the state of the network is determined based on data received from data sources, the data sources including a cloud service management application (Risbood: para. [0054],[0118] 
Sakata teaches determining the state of a network based on a set of relational tables storing network state data, the set of relational tables including a first table storing data corresponding to logical networks, a second table storing data corresponding to virtual machines, and a third table storing data corresponding to storage networks, the network state data received from data sources, the data sources including management applications (para. [0060] various tables… implemented by a relational database. fig. 4, para. [0078] configuration information table… among the various tables.  para. [0083] virtual machine information table.  fig. 6, para. [0092] network topology table.  para. [0055] module 311, 312, 313, 314.  para. [0056] module… manages the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Risbood by further combining Risbood’s disclosure of cloud-server manager that manages state of the network with Sakata’s disclosure of determining the state of a network based on a set of relational tables and receiving data from applications.  One of ordinary skill in the art would have been motivated to do so in order to have provided organized storage and management of various collected information.

Regarding claim 7, Zhang does not teach the computer readable storage device of claim 3, wherein the set of relational tables includes an additional table storing data received from both the first and second data sources, the additional table defined by the policy based on the data received from both the first and second data sources.
Sakata teaches the set of relational tables includes an additional table storing data received from both first and second data sources, the additional table defined by a policy based on the data received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Croy with Sakata such that the policy further defines an additional table.  Zhang describes reading and collecting values for state variables (para. [0038],[0054]), and Croy similarly describes monitoring the network (para. [0087]).  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided a further table to store and manage the collected values.

Regarding claims 10, the claim is a method claim corresponding to claim 2, and comprising similar subject matter.  Therefore, claim 10 is rejected under a similar rationale as claim 2.  

Regarding claim 17, the claim is a system claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 2.  

Allowable Subject Matter
Claims 4-6, 11-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Srinivasan et al. US Patent Publication No. 2015/0007260 (para. [0020] determine actively whether a proposed user command or configuration change will violate established standards or policies.  para. [0038] policies comprises a rule specifying… para. [0068] validate proposed configuration changes before the changes are executed or applied).


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445